          Case 1:19-cv-04527-MKV Document 69 Filed 09/18/20 Page 1 of 12


                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                 DATE FILED: 09/18/2020


    MARK IANTOSCA,

                                   Plaintiff,

         -v-

                                                                         No. 19-cv-04527 (MKV)

    ELIE TAHARI, LTD.,                                                   OPINION AND ORDER

                                   Defendant.



MARY KAY VYSKOCIL, United States District Judge:

        This action arises from the unauthorized posting of a photograph to social media. Before

the Court is a motion for partial summary judgment, pursuant to Federal Rule of Civil Procedure

56 and Local Civil Rule 56.1, on Defendant’s liability for copyright infringement under 17

U.S.C. § 501. For the reasons set forth below, Plaintiff’s motion for partial summary judgment is

GRANTED.

                                            I.    BACKGROUND

     A. Factual Background

        The relevant facts are straightforward and are not disputed. Plaintiff Mark Iantosca

(“Plaintiff”) is a professional photographer, and Defendant Elie Tahari, Ltd. (“Defendant”) is a

luxury clothing designer. (Rule 56.1 Statement (“56.1”) ¶¶ 1–2 [ECF No. 14].) 1 On February 7,




1
 The facts are taken from the Rule 56.1 Statement of Material Facts in Support of Plaintiff’s Motion for Summary
Judgment [ECF No. 14]. Because Defendant did not file its own Rule 56.1 Statement or otherwise oppose Plaintiff’s
Rule 56.1 Statement, these facts are deemed admitted. See Vermont Teddy Bear Co., Inc. v. 1-800 Beargram Co., 373
                                                       1
           Case 1:19-cv-04527-MKV Document 69 Filed 09/18/20 Page 2 of 12




2019, Plaintiff photographed a digital content creator wearing Defendant’s clothing (the

“Photograph”). (56.1 ¶ 4.) On February 20, 2019, Defendant posted the Photograph to its

Facebook and Twitter accounts. (56.1 ¶¶ 3, 6; see Def.’s Mem. Opp. Pl.’s Mot. Summ. J. (“Def.’s

Br.”) 6–7 [ECF No. 40].) Plaintiff states that Defendant “prominently displayed the Photograph”

without seeking Plaintiff’s permission or obtaining a license to publish it. (56.1 ¶¶ 7–9; see Def.’s

Br. 6–7).      Plaintiff sought copyright protection for the Photograph from the United States

Copyright Office (the “USCO”) on April 28, 2019, and received Copyright Registration Number

VA 2-150-161. (Decl. Richard Liebowitz Supp. Mot. Partial Summ. J. (“Liebowitz Decl.”) Ex. A

[ECF No. 13-1].) The exact date on which the registration was issued is unknown because the

effective “Registration Date” is simply the date of application.

    B. Procedural Background

         Plaintiff’s complaint, filed May 16, 2019, specifically identifies Copyright Registration

Number VA 2-150-161 and alleges Defendant committed copyright infringement, in violation of

Sections of 106 and 501 of the Copyright Act, 17 U.S.C. §§ 106, 501. (Compl. ¶ 14 [ECF No. 1].)

On November 8, 2019, Plaintiff filed a motion for partial summary judgment on liability and

supporting papers. (Pl.’s Mot. Partial Summ. J. [ECF No. 11]; Pl.’s Mem. Supp. Mot. Partial

Summ. J. (“Pl.’s Br.”) [ECF No. 12]; Liebowitz Decl. [ECF No. 13]; 56.1.) Plaintiff argues that

summary judgment on liability is warranted because Plaintiff owns a valid copyright registered

with the USCO for the Photograph and it is undisputed that Defendant copied the Photograph

without authorization by displaying the Photograph on its social media pages. (Pl.’s Br. 3–5.)




F.3d 241, 246 (2d Cir. 2004) (noting that per Local Civ. R. 56.2, the “failure to respond . . . allow[s] the district court
to accept the movant’s factual assertions as true”); see also United States v. Rozbruch, 28 F. Supp. 3d 256, 268
(S.D.N.Y 2014) (accepting movant’s facts as true in partially unopposed motion for summary judgment).
                                                            2
          Case 1:19-cv-04527-MKV Document 69 Filed 09/18/20 Page 3 of 12




         Defendant filed multiple requests for extensions of time to file an opposition, which include

rambling discussions touching on the merits of the motion. (See, e.g., Def.’s Resp. Opp. Mot.

[ECF No. 16].) After a lengthy period of delay, during which default judgment was entered against

Defendant and the Court granted Defendant’s Motion to Vacate the Default, the Court granted

Defendant a final opportunity to submit a formal opposition to summary judgment on liability.

(Order Vacating Default J. [ECF No. 38].) Defendant filed its opposition brief shortly thereafter.

(Def.’s Br.) 2 Plaintiff then filed a supplemental reply memorandum of law. (Pl.’s Reply Mem.

Supp. Mot. Partial Summ. J. (“Pl.’s Reply”) [ECF No. 43].)

         Defendant challenges Plaintiff’s claim by arguing that Plaintiff did not have a certificate

of copyright registration for the Photograph when Plaintiff filed the complaint on May 16, 2019.

(Def.’s Br. 3–5.) Defendant also argues that it was permitted to use the Photograph without a

license, even if the copyright was properly registered. (Def.’s Br. 5–7; see also Def.’s Resp. Opp.

Mot.). Defendant concedes that it posted the Photograph to its social media pages on February 20,

2019, and did not seek Plaintiff’s permission or otherwise obtain a license. (Def.’s Br. 6–7; see

also Def.’s Resp. Opp. Mot.) Defendant asserts affirmative defenses, however, arguing that

reposting the Photograph (1) constitutes permissible fair use under Section 107; (2) meets the

standards for non-infringing de minimis use, and (3) is not copyright infringement because the

Photograph depicts a model wearing Defendant’s clothing line and Defendant credited Plaintiff as




2
  Defendant also purported to file a cross-motion for summary judgment that was many months late, not authorized
by the Court’s Order Vacating Default Judgment, and failed to comply with this District’s Local Rules and the Court’s
Individual Rules. For those reasons alone it could have been rejected out of hand. The Court, however, did consider
Defendant’s arguments and found nothing that either warranted summary judgment in Defendant’s favor or affected
the Court’s reasoning in this Opinion.
                                                         3
          Case 1:19-cv-04527-MKV Document 69 Filed 09/18/20 Page 4 of 12




the photographer. (Def.’s Br. 5–8.) Plaintiff argues that Defendant’s purported defenses are either

inapposite or invalid. (See generally Pl.’s Reply.)

        On August 5, 2020, the Court held oral argument on Plaintiff’s motion at which Defendant

challenged the validity of Plaintiff’s copyright. (Tr. 25:12–16, 27:1–14, 29:5–25 [ECF No. 67].) 3

With the consent of both parties (see Tr. 25:12–16, 27:1–14, 29:5–25), the Court issued an order

requesting that the USCO produce certified deposit copies of the works on file under Copyright

Registration Number VA 2-150-161. (Order Requesting Certified Deposit Copies [ECF No. 55].)

The Court has since received the certified deposit copies, which confirm that Plaintiff has a

registered copyright for the Photograph. (See Notice and Order 3, 5 [ECF No. 66].)


                                         II.     LEGAL STANDARD

        Summary judgment is proper where the moving party “shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Material facts are those that might affect the outcome of the case. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material fact is genuine if there

is sufficient evidence for a reasonable jury to return a verdict for the nonmoving party. Id. A court

considering a motion for summary judgment must construe the evidence in the light most favorable

to the nonmoving party and draw all reasonable inferences in that party's favor. Niagara Mohawk

Power Corp. v. Jones Chem., Inc., 315 F.3d 171, 175 (2d Cir. 2003) (citations omitted).

        Section 501 of the Copyright Act provides, “the legal or beneficial owner of an exclusive

right under a copyright is entitled . . . to institute an action for any infringement of that particular




3
  Citations to “Tr.” are references to the transcript of the oral argument on Plaintiff’s motion for partial summary
judgment [ECF No. 67].
                                                         4
         Case 1:19-cv-04527-MKV Document 69 Filed 09/18/20 Page 5 of 12




right committed while he or she is the owner of it.” 17 U.S.C. § 501(b). A plaintiff may only

initiate a copyright infringement action once a copyright has been registered with the USCO. 17

U.S.C. § 411(a); Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 888

(2019) (holding Section 411 requires that a copyright be registered prior to filing suit). Mere

application for registration is insufficient; the work must actually be registered before the suit is

filed. Fourth Estate, 139 S. Ct. at 888–89. “[R]egistration is akin to an administrative exhaustion

requirement that the owner must satisfy before suing to enforce ownership rights.” Id. at 887. The

failure to register the copyright in advance of filing suit cannot be cured through amendment and

thus warrants dismissal of the case. Malibu Media, LLC v. Doe, 18-cv-10956 (JMF), 2019 WL

1454317, at *2–3 (S.D.N.Y. Apr. 2, 2019).

       Assuming a valid action, Plaintiff must prove two elements to establish liability for

copyright infringement and prevail on summary judgment: “(1) ownership of a valid copyright,

and (2) copying of constituent elements of the work that are original.” Feist Publ’ns, Inc. v. Rural

Tel. Serv. Co., 499 U.S. 340, 361 (1991) (citation omitted); Sohm v. Scholastic Inc., 959 F.3d 39,

48 (2d Cir. 2020). Successful opposition to a motion for summary judgment on infringement may

involve demonstrating genuine issues of fact with respect to, or disproving, either or both of these

elements. Registration constitutes prima facie evidence of ownership and validity absent an

affirmative demonstration of fraud on the USCO. BWP Media USA, Inc. v. Gossip Cop Media,

Inc., 196 F. Supp. 3d 395, 401 (S.D.N.Y. 2016) (first citing 17 U.S.C. § 410(c); and Rogers v.

Koons, 960 F.2d 301, 306 (2d Cir. 1992); then citing Lennon v. Seaman, 84 F. Supp. 2d 522, 525

(S.D.N.Y. 2000)).

       A defendant may also raise affirmative defenses such as fair use or de minimis use to defeat

a finding of liability even where the plaintiff has satisfied the two elements of infringement. See

                                                 5
         Case 1:19-cv-04527-MKV Document 69 Filed 09/18/20 Page 6 of 12




Swatch Grp. Mgmt. Serv., Ltd. v. Bloomberg L.P., 861 F. Supp. 2d 336, 339 (S.D.N.Y 2012).

While affirmative defenses in copyright actions are generally fact-intensive, “the court may resolve

[these] issues . . . at the summary judgment stage where there are no genuine issues of material

fact as to such issues.” See Bill Graham Archives v. Dorling Kindersley Ltd., 448 F.3d 605, 608

(2d Cir. 2006) (citing Wright v. Warner Books, Inc., 953 F.2d 731, 735 (2d Cir. 1991)).

       Under Section 107 of the Copyright Act, “fair use of a copyrighted work . . . is not an

infringement of copyright.” 17 U.S.C. § 107. The statute provides four factors for courts to

consider when determining whether a defendant’s use of a copyrighted work is a fair use:

               (1) the purpose and character of the use, including whether such use is of a
               commercial nature or is for nonprofit educational purposes; (2) the nature
               of the copyrighted work; (3) the amount and substantiality of the portion
               used in relation to the copyrighted work as a whole; and (4) the effect of the
               use upon the potential market for or value of the copyrighted work.

Id.; Blanch v. Koons, 467 F.3d 244, 250–51 (2d Cir. 2006); Penguin Random House LLC v.

Colting, 270 F. Supp. 3d 736, 749 (S.D.N.Y. 2017). The party asserting this defense need only

prove that its use was fair; it need not prove that each factor weighs in its favor. NXIVM Corp. v.

Ross Inst., 364 F.3d 471, 476–77 (2d Cir. 2004) (first citing Infinity Broad. Corp. v. Kirkwood,

150 F.3d 104, 107 (2d Cir. 1998); then citing Wright, 953 F.2d at 740).

       A de minimis use is one so trivial that “the law will not impose legal consequences.” On

Davis v. Gap, Inc., 246 F.3d 152, 172, 175 (2d Cir. 2001) (citations omitted) (deeming trivial those

instances of copying that are inherent in everyday life, like taking a picture with a sculpture,

recording a television program, or singing a song).


                                       III.   DISCUSSION

       The facts in this case are largely uncontested. The parties agree that Plaintiff took the

Photograph and Defendant posted it to its social media accounts (indeed, Defendant credited
                                             6
         Case 1:19-cv-04527-MKV Document 69 Filed 09/18/20 Page 7 of 12




Plaintiff as the photographer). (See, e.g., Def.’s Br. 5.) Defendant does not dispute that the

Photograph was copied (see Def.’s Br. 5–7), and direct, uncontested evidence shows Defendant

reposted the Photograph to its social media pages (see Compl. Ex. B [ECF No. 1-2]). Therefore,

there is no genuine factual dispute concerning the second element of Plaintiff’s copyright

infringement action. See Laureyssens v. Idea Grp., Inc., 964 F.2d 131, 140 (2d Cir. 1992). The

only factual dispute with respect to Plaintiff’s claim is whether Plaintiff owned a valid copyright

at the time of filing suit, thereby establishing Plaintiff’s right to sue and satisfying the first element

for copyright infringement liability. And, as noted, Defendant raises several affirmative defenses

to its use of the Photograph.

A. Plaintiff Has a Validly Registered Copyright for the Photograph

        As a threshold matter, Defendant challenges the Court’s authority to hear this case on the

ground that Plaintiff failed to obtain a valid copyright registration for the Photograph before filing

this action. (Def.’s Br. 3–5.) Defendant’s objections, however, do not withstand scrutiny. While

the particulars of registration are certainly material facts, and Defendant purports to bring a factual

challenge, Defendant’s arguments lack any evidentiary support and are invalid. Accordingly, there

is no “genuine dispute” and summary judgment is appropriate.

        Defendant argues that the USCO did not issue a certificate of copyright registration before

Plaintiff filed the complaint on May 16, 2019. (Def.’s Br. 3–5.) But Plaintiff’s complaint states

that the Photograph was registered as Copyright Registration Number VA 2-150-161.

(Compl. ¶ 9.) The Declaration of Richard Liebowitz filed with Plaintiff’s motion states that Mr.

Liebowitz’s firm filed the application on April 28, 2019, and that the Photograph was subsequently

registered, though it does not specify when it received the certificate of registration or registration

number. (Liebowitz Decl. ¶¶ 15–16.) The certificate of registration was not filed with Plaintiff’s

                                                    7
         Case 1:19-cv-04527-MKV Document 69 Filed 09/18/20 Page 8 of 12




motion. Instead, attached to the Liebowitz Declaration is a screenshot of the USCO database result

matching this registration number to this application date. (Liebowitz Decl. Ex. 1.) In opposing

Plaintiff’s motion, Defendant contends that eighteen days is not enough time to obtain a

registration and that a copy of the certificate of registration is required because the screenshot is

inadequate proof of registration. (Def.’s Br. 3–5.) Both arguments are red herrings. Plaintiff’s

“proof” of registration is the inclusion in its complaint of a copyright registration number, VA 2-

150-161. Defendant has neither suggested how Plaintiff could have obtained a registration number

without a registered copyright nor pointed to any caselaw indicating that a registration number is

deficient proof. See Chicoineau v. Bonnier Corp., 18-cv-3264 (JSR), 2018 WL 6039837, at *1–2

(S.D.N.Y. Oct. 16, 2018); Goodman v. Universal Beauty Prods. Inc., No. 17-cv-1716 (KBF), 2018

WL 1274855, at *5 (S.D.N.Y. Mar. 9, 2018). In order to put this issue to rest, after oral argument

and with leave of Court (Order Granting Motion for Leave to File Document [ECF No. 56]),

Plaintiff supplemented the record with a copy of the certificate of registration (Decl. Richard

Liebowitz Ex. A [ECF No. 57-1]).

       Defendant further argues, with no evidentiary support, that the photograph at issue in this

case is not the photograph on deposit with the USCO for Copyright Registration Number VA 2-

150-161. (Def.’s Br. 4–5.) It is the Defendant’s obligation, during discovery, to contact the USCO

and request deposit copies to be used to rebut the validity of the copyright registration. See

Goodman, 2018 WL 1274855, at *5. Defendant failed to do so and now offers little more than

speculation and conclusory allegations.

       Notwithstanding, the Court is aware that, in at least one prior case, Plaintiff’s counsel did

exactly what Defendant alleges—file a complaint citing the registration number from a different

photograph, where the photograph at issue was not registered until after the suit was filed. (See

                                                 8
           Case 1:19-cv-04527-MKV Document 69 Filed 09/18/20 Page 9 of 12




Notice of Order [ECF No. 51].) 4 To assure itself that the present complaint does not suffer from

a similar defect, with the consent of both sides (see Tr. 25:12–16, 27:1–14, 29:5–25), the Court

took the somewhat unusual step of sua sponte ordering certified deposit copies of the works on

file under Copyright Registration Number VA 2-150-161 (see Order Requesting Certified Deposit

Copies). The certified deposit copies prove that one of the photographs on file under Copyright

Registration Number VA 2-150-161 is in fact the Photograph. (Compare Compl. Ex. A, with

Notice and Order 3.)

         For the reasons set forth above, the Court finds that Plaintiff holds a validly registered

copyright. Defendant has not attempted to argue that this registration was the result of a fraud on

the copyright office. See BWP Media, 196 F. Supp. 3d at 401. Accordingly, there is no triable

issue of fact as to whether Plaintiff has a valid copyright for the Photograph. Plaintiff has made

out a prima facie case of copyright infringement and, absent a valid affirmative defense, is entitled

to summary judgment on liability with respect to copyright infringement.

B. Defendant’s Affirmative Defenses Are Without Merit

         Defendant further challenges Plaintiff’s motion for partial summary judgment by asserting

several affirmative defenses. (Def.’s Br. 5–7.) Specifically, Defendant argues that its reposting

the Photograph (1) constitutes permissible fair use under Section 107; (2) constitutes de minimis

use; or (3) is not copyright infringement because the Photograph depicts a model wearing

Defendant’s clothes and Defendant credited the Plaintiff as the photographer. (Def.’s Br. 5–8.)

Because there are no genuine disputes of material fact that bear on these issues, the Court can



4
  This Notice of Order includes a copy of the decision in Usherson v. Bandshell Artist Management., No. 19-CV-6368
(JMF), 2020 WL 3483661 (S.D.N.Y. June 26, 2020), in which Judge Furman sanctioned Richard Liebowitz and his
firm for, inter alia, filing a complaint that contained a false allegation and failing to reasonably investigate the claim,
and directed that Mr. Liebowitz file a copy of that opinion and order in all currently pending cases.
                                                            9
        Case 1:19-cv-04527-MKV Document 69 Filed 09/18/20 Page 10 of 12




resolve Defendant’s affirmative defenses as a matter of law. See Harper & Row Publishers, Inc.

v. Nation Enters., 471 U.S. 539, 560 (1985) (evaluating the fair use affirmative defense as a matter

of law after establishing the district court “found facts sufficient to evaluate each of the statutory

factors”); Bill Graham Archives, 448 F.3d at 608.

       Defendant has failed to substantiate its fair use defense. Indeed, each of the four fair use

factors outlined in Section 107 weighs in favor of Plaintiff. First, and significantly, Defendant has

not demonstrated that its use was anything other than a “commercial use” intended to advertise

and sell its clothing.   See 17 U.S.C. § 107(1).        Moreover, Defendant’s use is in no way

“transformative” because it does not add “new insights and understandings” for the “enrichment

of society.” See Penguin Random House LLC, 270 F. Supp. 3d at 750; c.f. Castle Rock Entm't,

Inc. v. Carol Pub. Grp., Inc., 150 F.3d 132, 145 (2d Cir. 1998) (listing parody, criticism,

scholarship, and news reporting as classic examples of transformative use); c.f. Blanch, 467 F.3d

at 252–53 (deeming transformative defendant’s collage that used plaintiff’s fashion photograph

because the artwork critiqued social media). Second, Plaintiff’s work, a photograph of a model,

is a typical “creative” work and therefore entitled to copyright protection. See Authors Guild, Inc.

v. HathiTrust, 755 F.3d 87, 96 (2d Cir. 2014) (internal quotation marks omitted) (“The second

factor considers whether the copyrighted work is of the creative or instructive type that the

copyright laws value and seek to foster.”); see also Monster Commc’ns, Inc. v. Turner Broad. Sys.,

Inc., 935 F. Supp. 490, 494 (S.D.N.Y. 1996) (acknowledging that “photographic images of actual

people, places and events may be as creative and deserving of protection as purely fanciful

creations”). Third, Defendant reposted the Photograph without modification (compare Compl.

Ex. A, with Notice and Order 3); therefore, the “amount and substantiality” of the use in relation

to the copyright work as whole weighs in Plaintiff’s favor. See 17 U.S.C. § 107(3). Finally, under

                                                 10
         Case 1:19-cv-04527-MKV Document 69 Filed 09/18/20 Page 11 of 12




the fourth factor, Defendant’s unauthorized postings of the photograph “on their face invade

plaintiff[’s] statutory right to license” his copyrighted work to others for reproduction. UMG

Recordings, Inc. v. MP3.Com, Inc., 92 F. Supp. 2d 349, 352 (S.D.N.Y. 2000).

         Equally unavailing is Defendant’s argument that its use of the Photograph is de minimis

simply because reposting another’s picture has become commonplace on social media. (Def.’s Br.

5, 7.) Defendant offers no support for this contention, which, if credited, would represent a seismic

shift in copyright protection. There is nothing “trivial” about a business utilizing a professional

photographer’s work to promote its products. See On Davis, 246 F.3d at 173 (rejecting de minimis

defense in which a single, albeit important, element of an advertisement was copyrighted). 5

         Finally, Defendant has not pointed to any precedent supporting its theories that because

Defendant credited the photographer in the caption of the Photograph or because Plaintiff hired

the model to wear Defendant’s clothing, Defendant has a right to use the Photograph. Simply put,

attribution is not a defense against copyright infringement. See Narell v. Freeman, 872 F.2d 907,

914 (9th Cir. 1989) (finding failure to properly attribute copyrighted material weighs against fair

use but “acknowledgment does not in itself excuse infringement” (citation omitted)). Additionally,

an original copyrightable photograph rendition concerns not “what is depicted, but rather how it is

depicted.” See Mannion v Coors Brewing Co., 377 F. Supp. 2d 444, 452 (S.D.N.Y 2005); see also

Belair v. MGA Entm’t, 831 F. Supp. 2d 687, 692 (S.D.N.Y 2011) (finding originality may derive

from the “photographer's selection of lighting, shade, lens, angle, depth of field, composition, and

other choices . . . that have an aesthetic effect on the final work” (citing Leibovitz v. Paramount




5
 The de minimis defense can also refer to trivial similarities between the copyrighted and allegedly infringing work.
See, e.g., Ringgold v. Black Entm’t Television, Inc., 126 F.3d 70, 74 (2d Cir. 1997). Such cannot be the case here,
where Defendant used an identical copy of the Photograph. (Compare Compl. Ex. A, with Notice and Order 3.)
                                                         11
        Case 1:19-cv-04527-MKV Document 69 Filed 09/18/20 Page 12 of 12




Pictures Corp., 137 F.3d 109, 116 (2d Cir. 1998); and Rogers, 960 F.2d at 307)). Here, the

Photograph’s originality is clearly exemplified through the angle of the photo, the lighting, the

selected pose of the model, and other artistic choices. Since Defendant reposted an identical copy

of the Photograph to its social media, Defendant’s argument that the model is wearing Defendant’s

clothing line has no bearing on liability for copyright infringement.

       Accordingly, Defendant has not presented any valid affirmative defenses to excuse as a

matter of law its otherwise infringing use of the Photograph.


                                      IV.    CONCLUSION

       For the reasons set forth above, the Court GRANTS Plaintiff’s motion for partial summary

judgment with respect to liability for copyright infringement under Section 501. The parties are

ordered to appear at a conference on October 27, 2020, at 1:30 PM to discuss the resolution of

damages. The parties should consult the Court’s Individual Practice Rules and ensure compliance

therewith.




SO ORDERED.
                                                     _________________________________
Date: September 18, 2020                             MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                12
